McCay, Judge.
A scire facias to revive a judgment, though not an original action, is, in many respects, an action or suit. It is one form in which a particular kind of debt, to-wit: a debt of record, may be recovered. It must be served, have proper parties, it may be pleaded to, an issue formed on the plea, a trial be had, and a judgment entered up. Indeed, there is scarcely any difference between it and an action of debt on the judgment, except that it must be brought in the county where *390the judgment was obtained. In that sense, it' is not an original suit. But the Act of October 13th, 1870, does not confine its operation to original suits. The language is, all suits where the party seeks a judgment on his debt. This he clearly does here. The evidence of the debt is the judgment, and he seeks a judgment of - the Court, giving it a new vitality, so as to make it capable of being collected by levy and sale. The words are, any debt or contract. This is a debt; the plaintiff seeks a, judgment upon it, and it is included within the letter and spirit of the law.
Judgment reversed.
Montgomery, Judge, concurred, and "Warner, Chief. Justice, dissented, but furnished no opinions.